              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                  Civil Action No. 1:21-cv-47-TDS-JLW

MOUNTAIN VALLEY PIPELINE, LLC,

           Plaintiff,

     v.

EASEMENTS TO CONSTRUCT,
OPERATE, AND MAINTAIN A                           NOTICES OF
NATURAL GAS PIPELINE OVER                       CONDEMNATION
TRACTS OF LAND IN ROCKINGHAM
COUNTY, GUILFORD COUNTY, AND
ALAMANCE COUNTY NORTH
CAROLINA, et al.,

           Defendants.


     Pursuant to Rule 71.1(d)(1) of the Federal Rules of Civil Procedure, the

undersigned counsel for Plaintiff Mountain Valley Pipeline, LLC hereby

issues the following additional Notices of Condemnation:

     •     NC-AL-089.000 – Notice to Feliciano Mares.       Mr. Mares was

inadvertently left off the Notice of Condemnation filed as Exhibit 21 [DE 6-

21]; and

     •     NC-RO-052-000 and NC-RO-053.000 – Notice to Bill R. Broadnax.

Mr. Broadnax was inadvertently left off the Notice of Condemnation filed at

Exhibit 62 [DE 6-62].




     Case 1:21-cv-00047-TDS-JLW Document 11 Filed 01/22/21 Page 1 of 3
This the 22nd day of January, 2021.

                          PARKER POE ADAMS & BERNSTEIN LLP

                          /s/ Charles E. Raynal IV
                          Charles E. Raynal, IV
                          NC State Bar No. 32310
                          Michael J. Crook
                          NC State Bar No. 44322
                          301 Fayetteville Street, Suite 1400
                          Raleigh, North Carolina 27601
                          Tel.: (919) 828-0564 | Fax: (919) 834-4564
                          charlesraynal@parkerpoe.com
                          michaelcrook@parkerpoe.com

                          Katie M. Iams
                          NC State Bar No. 38368
                          620 S. Tryon Street, Suite 800
                          Charlotte, North Carolina 28202
                          Tel.: (704) 372-9000 | Fax: (704) 334-4706
                          katieiams@parkerpoe.com

                          Counsel for Mountain Valley Pipeline, LLC




                               2

Case 1:21-cv-00047-TDS-JLW Document 11 Filed 01/22/21 Page 2 of 3
                      CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing was
electronically filed with the Clerk of the Court by using the CM/ECF System
and each Notice of Condemnation will be served on the individual landowners
named therein in accordance with Rule 4.

     This the 22nd day of January, 2021.

                               /s/ Charles E. Raynal IV
                               Charles E. Raynal, IV
                               PARKER POE ADAMS & BERNSTEIN LLP
                               301 Fayetteville Street, Suite 1400
                               Raleigh, North Carolina 27601
                               Counsel for Mountain Valley Pipeline, LLC




                                    3

     Case 1:21-cv-00047-TDS-JLW Document 11 Filed 01/22/21 Page 3 of 3
